 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10
      LOUIS NEWELL,                                     )    Case No.: 1:19-CV-01314-LJO-JLT
11                                                      )
                      Plaintiff,                        )    [PROPOSED] ORDER REITERATING
12                                                      )    APPROVAL FOR TELEPHONIC
             v.                                         )    APPEARANCE
13                                                      )
      ENSIGN UNITED STATES DRILLING                     )    (Doc. 6)
14    (CALIFORNIA) INC.,                                )
                                                        )
15                    Defendant.                        )
                                                        )
16
17          Mr. Hefelfinger has filed a request to appear by telephone. The Court has already approved

18   such appearances, provided counsel provides notice of the intent to do so. (Doc. 2 at 2). Thus, the

19   Court ORDERS:

20          1. Plaintiff’s counsel, Brian D. Hefelfinger, may appear at the Status Conference in the United

21                States Courthouse located in Bakersfield, CA, at 9:00 p.m., by telephone on December 16,

22                2019.

23          The Court WILL NOT initiate the call to counsel. Rather, if Mr. Hefelfinger does not wish to

24   appear in person at the hearing, he SHALL comply with the instructions set forth in its “Order Setting

25   Mandatory Scheduling Conference.” (Doc. 2 at 2)

26
     IT IS SO ORDERED.
27
28      Dated:      December 12, 2019                         /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
